323 S.W.3d 865 (2010)
Mary Larue WALKER (Bronnenkant) and Gretchen Anne Collins, as Successor Co-Trustees of the Gretchen D. Collins Trust Dated May 27, 1999, Respondents,
v.
Gretchen D. COLLINS, Original Trustee of the Gretchen D. Collins Trust Dated May 27, 1999, Appellant.
No. WD 72226.
Missouri Court of Appeals, Western District.
November 9, 2010.
Lesa Bonnett, Macon, MO, for Appellant.
Rex Gump, Moberly, MO, for Respondents.
Before VICTOR C. HOWARD, P.J., THOMAS H. NEWTON, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Ms. Gretchen D. Collins appeals the trial court's summary judgment in favor of her daughters, Ms. Mary LaRue Walker and Ms. Gretchen A. Anne Collins.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).